DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0326383 A1 Barnes et al.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 8.
3:	As for Claim 2, Barnes et al teaches in Paragraphs [0105 and 0204] wherein in the imaging step, an RGB image (output from camera 280) is obtained as the second image.
4:	As for Claim 3, Barnes et al teaches in Paragraphs [0011, 0050 and 0061] wherein in the imaging step, the spectroscopic information (output of camera 231) at a predetermined wavelength is obtained as the first image.
5:	As for Claim 4, Barnes et al teaches in Paragraphs [0071 and 0072] wherein in the imaging step, the spectroscopic information in a predetermined wavelength region is obtained as the first image.

7:	As for Claim 6, Barnes et al teaches in Paragraph [0077] wherein in the display step, the first image and the second image are separately displayed in respective areas different from each other.
8:	As for Claim 7, Barnes et al teaches in Paragraph [0083] wherein in the display step, the first image (output from 231) and the second image (output from 280) are displayed in a superimposed manner in respective areas overlapping each other. Barnes et al teaches the processor optionally fuses the hyperspectral image with information obtained from the camera 280 and outputs the fused image to the display.
9:	As for Claim 8, Barnes et al depicts in Figure (2B and 7A-7C) and teaches in Paragraph [0044, 0083 and 0205] A display device comprising: a first camera (231) configured to image inherent spectroscopic information (hyperspectral imaging) provided to an object to be measured as a first image; a second camera (280) configured to take an image of the object different from the spectroscopic information as a second image; and a display section (270) configured to display the first image and the second image, wherein the display section (270) is configured to inevitably display the second image and selectively display the first image. 
10:	As for Claim 9, Barnes et al depicts in Figure 2B and teaches in Paragraph [0083] further comprising: a control section (250) configured to control operations of the first camera (231), the second camera (280), and the display section (270).
11:	As for Claim 10, Barnes et al depicts in Figure 2A and teaches in Paragraph [0081] an information system (200) comprising: the display device (271) according to Claim 8.
Conclusion
USPN 10/175,110 B2 Kim teaches a smartphone that has an integrated hyperspectral camera (140) used for spectroscopic imaging and a standard color camera (830) and uses the display (820) to display the captured images (see Figure 8 and Column 7, Lines 17-28).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
March 18, 2021